 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
                                                )
11   SEBASTIAN PONCE BELTRAN,                   )     Case No. ED CV 18-2026-VBF (JEM)
                                                )
12                              Petitioner,     )
                                                )     ORDER ACCEPTING FINDINGS AND
13                v.                            )     RECOMMENDATIONS OF UNITED
                                                )     STATES MAGISTRATE JUDGE
14   WILLIAM SULLIVAN, Warden,                  )
                                                )
15                              Respondent.     )
                                                )
16
           Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
17
     records on file, and the Report and Recommendation of the United States Magistrate
18
     Judge. Petitioner has filed Objections, and the Court has engaged in a de novo review of
19
     those portions of the Report and Recommendation to which Petitioner has objected. The
20
     Court accepts the findings and recommendations of the Magistrate Judge.
21
           IT IS ORDERED that: (1) Respondent’s Motion to Dismiss the Petition as untimely is
22
     granted; and (2) Judgment shall be entered dismissing the action with prejudice.
23

24
     Dated: May 6, 2019
25
                                                     Hon. VALERIE BAKER FAIRBANK
26                                                   Senior United States District Judge
27

28
